PER CURIAM.
This appeal is from a foreclosure decree in favor of the plaintiff, in a suit tried before the chancellor, on the complaint, the answer and counterclaim, the reply to the counterclaim and the evidence submitted by and on behalf of the parties.
The defense was a claim of usury (interest at the rate of 31.9% per annum) in violation of Section 687.07, Fla.Stat., F.S.A. The findings of the chancellor, based on conflicting evidence, absolved the lender of knowingly charging usurious interest.
After hearing oral argument, and after extensive study and consideration of this appeal, it is the opinion of this court that on the case as it was pleaded and tried in the circuit court, and giving the required effect to the chancellor’s findings thereon, the decree should be, and it hereby is affirmed, on authority of Maule v. Eckis, 156 Fla. 790, 24 So.2d 576.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.